Citation Nr: 9912895	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  95-13 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a right Achilles 
tendonitis disability.  

2.  Entitlement to an increased rating for a lumbosacral 
strain disability.

3.  Entitlement to an increased rating for a cervical strain 
disability.

4.  Entitlement to an increased rating for a right wrist 
disorder characterized as de Quervaines disease.  

5.  Entitlement to service connection for arthralgia of 
multiple joints.

6.  Entitlement to service connection for epistaxis.

7.  Entitlement to service connection for a disability 
productive of hematuria.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1991.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision dated 
October 1992 by the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs.  By means of a 
decision dated October 1996, the Board remanded the case for 
additional development of the evidence.  The RO, in a 
decision dated December 1997, denied in part the issues on 
appeal.  Specifically, the RO granted service connection for 
a right Achilles tendonitis disability, for a disability 
characterized as lumbosacral and cervical strain, and for a 
right wrist disorder characterized as de Quervaines disease, 
and evaluated these disabilities as noncompensable.  The RO 
also denied his claims for service connection for arthralgia 
of multiple joints, epistaxis, and hematuria.  

The issue of entitlement to service connection for epistaxis 
is the subject of the remand portion of the opinion.  


FINDINGS OF FACT

1.  A right ankle Achilles tendonitis disability is 
manifested primarily by complaints of pain on heel walking 
during "heel to toe" walking exercises, tenderness and mild 
focal thickening.  

2.  A cervical strain disability is manifested primarily by 
tenderness to palpation along the right peri-scapular region, 
and pain on extreme left lateral rotation.  

3.  A lumbosacral disability is manifested primarily by pain 
and slight limitation of forward and lateral flexion. 

4.  A right wrist disorder characterized as de Quervaines 
disease is manifested primarily by noncompensable limitation 
of motion and tenderness with some discomfort.  

5.  Arthralgia of multiple joints is not shown.

6.  A disability productive of hematuria is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a right ankle 
Achilles tendonitis disability are not met.  38 U.S.C. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4, Diagnostic Code 
5271 (1998).

2.  The criteria for a 10 percent rating for a cervical 
strain disability are met.  38 U.S.C. § 1155 (West 1991 & 
Supp. 1998); 38 C.F.R. Part 4, §§  4.71a, Diagnostic Code 
5290 (1998). 

3.  The criteria for a 10 percent rating for a lumbosacral 
strain disability are met.  38 U.S.C. § 1155 (West 1991 & 
Supp. 1998); 38 C.F.R. Part 4, §§  4.71a, Diagnostic Codes 
5292, 5295 (1998).

4.  The criteria for an increased rating for a right wrist 
disorder characterized as de Quervaines disease are not met.  
38 U.S.C. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4, 
§§  4.71a, Diagnostic Code 5215 (1998).

5.  A claim for service connection for an arthralgia of 
multiple joints disorder is not well grounded.  38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1998).

6.  A claim for service connection for a disability 
productive of hematuria is not well grounded.  38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased rating for a right Achilles 
tendonitis disability.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1998); that is, he has presented a claim that is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA, or are not already associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1998), has been satisfied.

The veteran established service connection and was assigned a 
noncompensable rating for a right Achilles tendonitis 
disability in a rating action dated December 1997.  The RO 
noted that the veteran developed a right Achilles tendonitis 
disorder during service, and that the examiner found that his 
current right Achilles tendonitis disorder could not be 
distinguished from that service.  The RO also evaluated the 
veteran's disorder as zero percent disabling under Diagnostic 
Code 5271, which contemplates limitation of motion of the 
ankle.  

The severity of disabilities is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4 (1998) 
(hereinafter Schedule).  These criteria are based on the 
average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991 & Supp. 1998), and utilize separate diagnostic 
codes to identify the various disabilities. 38 C.F.R. Part 4 
(1998).  As indicated above, Diagnostic Code 5271 
contemplates ratings for marked or moderate limitation of 
ankle motion.   

The current zero percent rating contemplates an ankle 
disability where some limitation of motion may be present, 
but where the requirements for a compensable evaluation are 
not met.  38 C.F.R. § 4.31 (1998).   A higher evaluation is 
assigned where moderate limitation of motion of the ankle is 
present, which contemplates a 10 percent evaluation.  Marked 
limitation of motion of the ankle contemplates a 20 percent 
evaluation.  

The recent medical evidence shows that the veteran's ankle 
was described as normal, with joint spaces that were 
maintained, and normal bone texture, in a radiographic 
examination report dated September 1997.  On physical 
examination, the veteran exhibited 15 degrees of dorsiflexion 
and 40 degrees of plantar flexion, some mild focal thickening 
of the right Achilles tendon, with associated tenderness.  He 
was able to heel and toe walk with complaints of pain over 
the right Achilles tendon with heel walking.  He was able to 
squat and rise again, and his reflexes and sensation were 
intact in the lower extremities.  The examiner found he 
walked with an unremarkable gait when describing his station 
and gait. 

The evidence does not show that the veteran manifested 
moderate or severe limitation of motion of ankle flexion.  
The Board notes that The United States Court Appeals for 
Veterans Claims has held that when musculoskeletal system 
disabilities are evaluated, pain on use is to be considered 
along with the criteria set forth in the diagnostic codes to 
determine the level of functional impairment.  8 Vet. App. 
202, 206 (1995)(where the veteran has testified under oath to 
increasing pain on use, and where there was medical evidence 
substantiating these 'flare-ups').  However, the Board must 
note that the Court limited its holding to instances when the 
veteran's disability picture was not appropriately rated 
because of the existence of periods of 'flare ups', or the 
functional impairment that was the result of increasing pain 
on use.  

In this case, the examiner noted that the veteran has pain 
with heel walking, when asked to walk heel to toe.  However, 
the Board must point out that the veteran exhibited a normal 
range of motion for his ankle, was able to squat and rise 
again, and that his reflexes and sensations were intact in 
his lower extremities.  Additionally, although there was some 
focal thickening with associated tenderness, his ankle was 
described as normal, with joint spaces that were maintained, 
and normal bone texture, in a radiographic examination report 
dated September 1997.  Moreover, the examiner also stated 
that the veteran walks with an unremarkable gait pattern.  
Thus, the veteran's pain was accounted for in his examination 
report, and he was still able to walk with an unremarkable 
gait.  Although he did exhibit pain on heel walking, the 
Board must point out that the clinical findings do not 
support a greater degree of functional impairment so that a 
increased rating for moderate or marked limitation of ankle 
flexion is warranted.  As the medical evidence does not 
support a rating greater than zero percent for the veteran's 
right ankle disorder; his claim must be denied.


II.  Entitlement to an increased rating for a lumbosacral and 
cervical strain disability.

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1998); that is, he has presented claims that are 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA, or are not already associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1998), has been satisfied.

The veteran established service connection and was assigned a 
noncompensable rating for a cervical and lumbosacral strain 
disorder in a rating action dated December 1997.  The RO 
noted that the veteran developed a episodes of neck and low 
back strain and muscle spasm during service after a lifting 
injury when he attempted to lift a 50 pound bag of potatoes.   
The RO evaluated the veteran's disorder as zero percent 
disabling under Diagnostic Code 5295, which contemplates 
lumbosacral strain.  

The severity of disabilities is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4 (1998) 
(hereinafter Schedule).  These criteria are based on the 
average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991 & Supp. 1998), and utilize separate diagnostic 
codes to identify the various disabilities. 38 C.F.R. Part 4 
(1998).  

A.  The veteran's neck disability.

A disability that results in limitation of motion of the 
cervical spine is evaluated under Diagnostic Code 5290, which 
also evaluates slight limitation of motion as 10 percent 
disabling and moderate as 20 percent disabling.  Severe 
limitation of motion of the cervical spine contemplates a 30 
percent evaluation.

The recent medical evidence shows that on objective 
examination of the veteran's neck, he exhibited right and 
left lateral rotation to 60 degrees, with pain on extreme 
left lateral rotation, he had 30 degrees of flexion and 40 
degrees of extension.  There was no para-cervical tenderness 
noted and no evidence of para-cervical muscle spasm.  There 
was tenderness on palpation along the right peri-scapular 
region.  

The examiner also obtained a history from the veteran that 
included complaints of recurrent pain in his neck area.  The 
examiner noted that his service medical records showed a 
history of neck pain with muscle spasms and stiffness in the 
right side of the neck, and that he was "mildly symptomatic 
at the present time".  The examiner also noted that the 
veteran reported a recent history of marked pain for several 
days in his neck region, with the pain radiating down the 
right trapezius and right peri-scapular region, and that the 
veteran's medical records showed a history of upper back 
pain, generally associated with his neck pain.  

The evidence does not show that there is any limitation of 
motion of the cervical spine.  In addition, there was no 
spasm noted.  The radiographic examination report, dated 
September 1997, shows that the cervical spine showed normal 
vertebral body heights and alignment, the intervertebral disc 
spaces were maintained, and no arthritic change was noted.

However, the medical evidence does show that there was 
tenderness of palpation along the right peri-scapular region 
on objective examination of the veteran's cervical spine.  In 
addition, the veteran also exhibited pain on extreme left 
lateral rotation of his neck, although there was no 
limitation of motion.  Additionally, the veteran indicated 
that he had recently had marked neck pain radiating into the 
right trapezius and right peri-scapular region, and that the 
examiner evaluated his neck condition as "mildly 
symptomatic".

The Board notes that when musculoskeletal system disabilities 
are evaluated, pain on use is to be considered along with the 
criteria set forth in the diagnostic codes to determine the 
level of functional impairment.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995)(where the veteran has testified under oath to 
increasing pain on use, and where there was medical evidence 
substantiating these 'flare-ups').  The Board notes that the 
veteran's cervical spine was evaluated as normal on 
radiographic examination, and that his range of motion was 
normal.  However, there was tenderness to palpation in the 
cervical region.  Additionally, the veteran exhibited pain 
with left lateral rotation of his cervical spine.  Thus, 
although he does not meet the schedular criteria, the Board 
determines that the veteran's cervical spine disability is 
the functional equivalent of mild limitation of motion of the 
cervical spine, and that a 10 percent rating is appropriate.

It is also the decision of the Board that a rating greater 
than 10 percent for the veteran's cervical strain disorder is 
not warranted.  There is no evidence showing a moderate 
limitation of motion or its functional equivalent under 
Diagnostic Code 5290.  Therefore, a rating greater than 10 
percent is not warranted.


B.  The veteran's low back disability.

As indicated above, Diagnostic Code 5295 contemplates ratings 
for lumbosacral strain.  Additionally, limitation of motion 
of the lumbar spine is contemplated by Diagnostic Code 5292, 
which evaluates limitation of motion of the lumbar spine.  

Diagnostic Code 5295 evaluates manifestations of lumbosacral 
strain productive of slight subjective symptoms only as zero 
percent disabling.  A rating greater than that is assigned 
for characteristic pain on motion, which is evaluated as 10 
percent disabling.  A 20 percent rating contemplates muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  Severe 
lumbosacral strain contemplates a 40 percent evaluation.  A 
rating greater than that currently in effect is also 
contemplated by Diagnostic Code 5292, which evaluates 
limitation of motion of the lumbar spine that is slight, 
moderate or severe.  Slight limitation of motion contemplates 
a 10 percent evaluation; moderate, a 20 percent evaluation; 
and severe, a 40 percent evaluation.  

The recent medical evidence shows that the objective 
examination of the veteran's lower back showed that no 
tenderness was noted.  Range of motion testing of the back 
elicited 85 degrees of flexion, 35 degrees of extension, and 
35 degrees of right and left lateral bending.  The examiner 
noted that lumbar extension and right lateral bending caused 
some discomfort in the right scapular region.  He had 35 
degrees of right and left lateral rotation without pain.  

The veteran reported that the lower back pain is less 
bothersome and less symptomatic that the upper back and neck 
pain, and was asymptomatic at the time of the examination.  
The radiographic examination report also reveals a normal 
study of the lumbar spine.  

The evidence does show, however, some limitation of motion of 
the veteran's lumbar spine.  There was slight limitation of 
motion, but only with the veteran's forward flexion and 
lateral flexion.  That is, he exhibited normal extension and 
rotation. 

As indicated above, when musculoskeletal system disabilities 
are evaluated, pain on use is to be considered along with the 
criteria set forth in the diagnostic codes to determine the 
level of functional impairment.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995)(where the veteran has testified under oath to 
increasing pain on use, and where there was medical evidence 
substantiating these 'flare-ups').  The Board notes that the 
veteran's lumbar and cervical spines were evaluated as normal 
on radiographic examination, and that spasms of the cervical 
or lumbar region were not noted.  Additionally, although he 
had pain with left lateral rotation of his cervical spine, 
his range of motion was normal.  

Thus, a 10 percent evaluation for the veteran's pain and 
slight limitation of forward and lateral flexion is assigned.  
However, the evidence does not show that the veteran 
exhibited a muscle spasm on extreme forward bending, or loss 
of lateral spine motion so as to contemplate a 20 percent 
rating under Diagnostic Code 5295, or any moderate disability 
so that a higher rating under Diagnostic Code 5292 is 
warranted.  


III.  Entitlement to an increased rating for a right wrist 
disorder characterized as de Quervaines disease.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1998); that is, he has presented a claim that is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA, or are not already associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1998), has been satisfied.

The veteran established service connection and was assigned a 
noncompensable rating for a right wrist de Quervaines disease 
disorder in a rating action dated December 1997.  The RO 
noted that although not all of the veteran's service medical 
records were available, the examiner elicited a history of 
right wrist problems from the veteran and further found him 
to be a credible historian.  The examiner specifically 
provided an opinion that it was at least as likely as not 
that the veteran's wrist disorder began during his service.  
The RO evaluated the veteran's disorder as zero percent 
disabling under Diagnostic Code 5215, which contemplates 
limitation of motion of the wrist.  

The severity of disabilities is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4 (1998) 
(hereinafter Schedule).  These criteria are based on the 
average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991 & Supp. 1998), and utilize separate diagnostic 
codes to identify the various disabilities. 38 C.F.R. Part 4 
(1998).  As indicated above, Diagnostic Code 5215 
contemplates ratings for wrist limitation of motion. 

The veteran's wrist disorder is currently evaluated as zero 
percent disabling.  A compensable rating is contemplated by 
Diagnostic Code 5215 where wrist dorsiflexion is less than 15 
degrees.  Palmer flexion that is limited in line with forearm 
flexion also contemplates a 10 percent rating.  

The current medical evidence shows that the radiographic 
report of the veteran's right wrist revealed a normal study.  
On objective examination, no heat, swelling, or redness was 
noted.  He had fifty degrees of dorsiflexion as well as 
palmar flexion, with pain on extremes of plantar flexion.  He 
also had 30 degrees of radial deviation and 20 degrees of 
ulnar deviation, and with some discomfort noted by the 
examiner on ulnar deviation, with tenderness to palpation 
directly over the radial aspect of the wrist.  He also had a 
positive Finklestein's test.  He made a good fist in the hand 
and could oppose the thumb to the remaining fingers 
satisfactorily.  He had 5/5 strength in the upper 
extremities, including normal grip strength in the right.  

The evidence does not show dorsiflexion limited to 15 
degrees.  Although the veteran's dorsiflexion was slightly 
limited, it was 50 degrees on objective examination.  The 
veteran's palmar flexion was also slightly limited to 50 
degrees, with pain on extremes of palmar flexion.  It was not 
shown to be limited in line with forearm flexion.  
Additionally, the Board must point out that the veteran made 
a good fist in his right hand and could oppose the thumb to 
the remaining fingers satisfactorily, with normal grip 
strength.  That is, the medical evidence does not show 
resulting functional impairment produced by the veteran's 
wrist disorder.  In addition, there is no evidence of 
additional flare-ups that were not elicited on objective 
examination.  As the veteran's wrist disorder is not 
productive of a compensable disability under Diagnostic Code 
5215, his claim for an increased evaluation must be denied.   


IV.  Entitlement to service connection for arthralgia of 
multiple joints.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

As a preliminary matter, although the previous remand 
requested that the RO attempt to locate additional service 
medical records, including contacting the veteran for any 
records he may have in his possession, those attempts were 
unsuccessful.  However, the veteran's SMRs do indicate that 
there was a laceration on his right anterior wrist that 
healed, and that he cut two of his fingers; in records dated 
June 1983, July 1985 and September 1989.  In a dental 
questionnaire dated December 1990, the veteran reported that 
he had never had, or did not then have, painful joints.  He 
did complain of painful joints with cold weather in a record 
dated May 1991.  

As noted in the prior remand, "[a]rthralgia is [defined as 
a] pain in a joint.  Dorlands Illustrated Medical Dictionary 
147 (25th ed. 1974).  It is not a disability in the rating 
schedule for orthopedic disabilities." 

However, the current medical evidence does not disclose an 
arthralgia disorder, or a disability that is productive of 
generalized arthralgia.  Specifically, the examiner noted 
that "[a]s in 1994, I do not get a history of arthralgia of 
multiple joints.  Rather, he has complaints of pain in the 
right wrist with radiation up into the right forearm region.  
Otherwise, I get no history of any other joint complaints."  
Additionally, the examiner opined in the conclusion of the 
examination report that "he does not have arthralgia or 
multiple joint complaints as noted on a previous VA 
examination."

As indicated above, one of the essential elements for a well-
grounded claim is the presence of a disorder that is related 
to active service.  Thus, as there is no evidence of a 
current arthralgia or painful joint disorder apart from his 
service-connected disorders, his claim for a disorder 
productive of arthralgia of multiple joints is not well 
grounded and must accordingly be denied.  


V.  Entitlement to service connection for disability 
productive of hematuria.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

As a preliminary matter, the examiner of the February 1998 
examination conducted an extraordinarily thorough and 
detailed review of the veteran's medial history, including 
his service medical records, some of which were largely 
illegible.  The examiner found copies of the veteran's 
service medical records in his claims folder, and located a 
note dated September 1987 that stated "[p]atient has too 
numerous to count red blood cells in the urine.  Will repeat 
urinalysis and culture."  The examiner then noted that a 
subsequent record revealed a diagnosis of microscopic 
hematuria, and that review of his SMRs at the time showed 
significant red blood cells in his urine in 1984.  
Additionally, the examiner noted an impression of prostatitis 
from a urologic evaluation report dated November 1987.  The 
examiner further related that although these notes were not 
clearly legible, they showed that the veteran's renal 
function test results were normal, an intravenous pyelogram 
was normal, and a cystoscopic examination showed that the 
urinary bladder was clear, the urethra was clear, and that 
the prostate gland was considered to be inflamed.  

The examiner also noted that the veteran, at the time of the 
examination, reported nocturia one time each night, denied 
painful urination or burning on urination, and denied ever 
having had any gross bleeding.  The results of the objective 
examination found that the veteran's kidneys were not 
palpable, there was no suprapubic tenderness, and that the 
genitalia was normal.  The examiner noted that the prostate 
glad was rather soft, but only minimally enlarged and was 
well outlined.  The examiner provided the following opinions:

This veteran continues to have 
microscopic hematuria, albeit there are 
only a few red cells ranging from 0 to 
4/HPF.  There is no albumin, and renal 
function continues to be good.  However, 
the source of these blood cells has never 
been clear and although a urologist 
claimed that they were from 
"prostatitis", one sees white cells in 
prostatitis and not red cells.  
Furthermore, none of the urinalysis that 
I see in the records reported protein in 
the urine or the presence of casts.  

The examiner also noted that the veteran manifested 
hypertension during his examination and stated:

The cause of this newly diagnosed element 
is not clear, but the fact that he has 
had microscopic hematuria for all of 
these years may mean that this veteran 
has an IgA nephropathy.  We will try to 
pursue this by scheduling 24-hour urine 
collections for red cells, while cells, 
protein and a creatine clearance test.  

An addendum notation to the report states that "creatine 
clearance = 169ml/min., [and is] normal.  Twenty-four hour 
urine protein = 153 mgm/24hr. ... Therefore, renal function is 
normal [with] sl[ight] increase in 24 h[our] protein."

Thus, the current medical evidence does not show that the 
veteran currently manifests a clinically ascertainable 
disability that is productive of microscopic hematuria.  It 
also does not show that he currently manifests prostatitis, 
or any renal or kidney disability.  After extensive 
laboratory testing, it shows only that his renal function is 
normal, with one of the reports of his laboratory 
examinations showing a slight increase in 24-hour protein 
clearance.  

As one of the required elements of a well grounded claim is 
the presence of a current disability, and as there is no 
showing of a clinically ascertainable current disability that 
is productive of the veteran's microscopic hematuria, the 
veteran's claim must be denied.  


ORDER

Entitlement to an increased rating for a right Achilles 
tendonitis disability is denied.  Entitlement to a 10 percent 
rating for a lumbosacral strain disability is granted, 
pursuant to the laws and regulations governing the 
disbursement of monetary benefits.  Entitlement to a 10 
percent rating for a cervical strain disability is granted, 
pursuant to the laws and regulations governing the 
disbursement of monetary benefits.  Entitlement to an 
increased rating for a right wrist disorder characterized as 
de Quervaines disease is denied.  Entitlement to service 
connection for arthralgia of multiple joints is denied.  
Entitlement to service connection for a disability productive 
of hematuria is denied.


REMAND

The Board notes that the October 1996 remand requested that 
an ear, nose and throat examination be performed in order to 
ascertain the nature and scope of any epistaxis disorder the 
veteran may have.  However, it appears the veteran was given 
an audiologic examination in lieu of an ear, nose and throat 
examination.  

As the Board is prohibited from evaluating a claim when the 
medical examination on remand was inadequate and the 
directives of the remand were not followed, and as the Board 
is also required to obtain compliance with the remand orders, 
we have no choice but to remand this issue for an ear, nose 
and throat examination as the first remand requested.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this claim is REMANDED for the following:

1.  The RO should schedule the veteran 
for a special EAR, NOSE, and THROAT 
examination.  "The claims folder must be 
made available to the examiner prior to 
the examination in order to review 
medical history."

2.  The examiner or specialist shall 
examine the veteran and "should express 
[an] opinion as to whether the veteran 
suffers from a chronic disability which 
results in epistaxis, and if so, whether 
it has its onset during service."  If 
the examiner can not make a medical 
determination without resorting to mere 
speculation, the examination report shall 
so note.  

3.  Following completion of the above, 
the RO must review the reports compiled 
by the examiner to ensure that all of the 
issues outlined above have been addressed 
and completed in full.  Specific 
attention is directed to the adequacy of 
the compliance with the remand orders, as 
mandated by the Court in Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Thereafter, the RO should re-
adjudicate the veteran's claim.  If the 
decisions remain unfavorable, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case and afforded an opportunity 
to respond.  The case shall thereafter be 
returned to the Board for review.  

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.  No inference, either as to the RO's 
actions to date, or the ultimate outcome warranted, should be 
drawn.

		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

